Citation Nr: 1417791	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-26 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the left knee, currently evaluated at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2009 by the Department of Veterans Affairs (VA) Regional Officer (RO) in Cleveland, Ohio, denying the Veteran's claim for an increased rating for his service-connected osteoarthritis of the left knee.  This matter was previously remanded by a November 2012 Board decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the November 2012 Board remand, a new VA examination was conducted in December 2012.  The examiner noted that the Veteran reported that flare-ups impact the function of his knee and/or lower leg.  The Veteran described the impact of these flare-us as "swelling and stiffness [that] comes and goes to the point where he feels like the only thing he can do is lay down," and stated that "this can happen weekly at times and at other times can be more rare."  When asked to address the Veteran's functional loss, the examiner indicated that the Veteran does not have any functional loss and/or functional impairment of the knee and lower leg.  The examiner presumably responded in this way because the Veteran had full range of motion both before and after repetitive motion.  However, an examination that does not discuss whether any functional loss is attributable to pain during flare-ups, in spite of the fact that the Veteran has reported flare-ups, is inadequate to rate a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   The Court in Mitchell explained that, "when discussing the [Veteran's] functional loss during flare-ups, the Board should request the examiner to provide the detail required by DeLuca or explain why this information could not feasibly be provided."  Id.  Under DeLuca v. Brown, an "examiner should be asked to determine whether the...joint exhibits weakened movement, excess fatigability, or incoordination...[T]hese determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement,  excess fatigability, or incoordination."  DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).  

The claims folder should also be updated to include VA treatment records compiled since December 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records for the Veteran from the VA Medical Center in Dayton, Ohio, and all associated outpatient clinics dated from December 20, 2012 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2. After completing the above, schedule the Veteran for a joints examination with an appropriate VA examiner to assess the current severity of the Veteran's service-connected left knee disability.  The complete record, to include this remand, must be made available to and reviewed by the examiner in connection with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

The examiner must specifically identify (a) range of motion of the Veteran's knee, including motion accompanied by pain, in degrees; (b) any additional functional impairment due to pain on use and flare-ups reported in degrees of range of motion lost; (c) the presence of absence of any ankylosis; and (d) whether recurrent subluxation or lateral instability exists, and if so, whether such is slight, moderate, or severe in degree.  A report should be prepared and associated with the Veteran's VA claims folder.  

3. Thereafter, the RO must readjudicate the issue on appeal.  If the benefit sought remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



